Citation Nr: 0506991	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-52 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
prior to March 21, 2001, for systemic lupus erythematosus 
(SLE).

2.  Entitlement to a current rating in excess of 60 percent 
for systemic lupus erythematosus.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from July 1985 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Washington, 
D.C., Regional Office (RO) February 1996 rating decision 
which granted service connection for systemic lupus 
erythematosus at a rating of 10 percent.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the VARO in Honolulu, Hawaii, which now 
has jurisdiction of the case.  

In a December 1999 rating decision, the rating for systemic 
lupus erythematosus was increased from 10 to 40 percent, 
effective May 6, 1995.  

In May 2000 and July 2003, the Board remanded this matter to 
the RO for additional development.  The RO completed that 
development and the case is again before the Board for final 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2004 rating decision, the RO increased the 
rating for SLE to 60 percent, effective March 21, 2001.  

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that on a claim for an original 
or an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Court further held that, where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Therefore, the issues on appeal 
include a higher rating both before and after March 21, 2001.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  In 
this case, since there are two specific periods of ratings 
involved, which will be explained in the context of the 
rating increases, additional staging is not required pursuant 
to Fenderson.


FINDINGS OF FACT

1.  Prior to March 21, 2001, systemic lupus erythematosus was 
manifested by severe multiple symptomatic involvement 
reflecting systemic impairment for which powerful medications 
were required but from which the veteran had less than total 
incapacitation. 

2.  Systemic lupus erythematosus is now manifested by 
frequent exacerbations with severe impairment of health. 


CONCLUSIONS OF LAW

1.  Prior to March 21, 2001, the criteria for an initial 
evaluation in excess of 80 percent but no more for systemic 
lupus erythematosus were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 
6350 (1996) & (2004).

2.  The criteria for a current evaluation of 100 percent for 
systemic lupus erythematosus have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of this appeal there have been significant 
changes in the law relating to the obligations of VA with 
respect to the duty to assist.  This includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The case 
has been remanded on multiple occasions for development of 
the evidence.  It appears that all available evidence is now 
in the file; additional clinical records are apparently no 
longer obtainable from the U.S. Naval facility in Japan where 
the veteran received treatment while working there after 
discharge from service.  In each instance, the veteran has 
been fully apprised and has acknowledged that he is aware of 
what is necessary, and that it appears that all available 
evidence is now in the file.  He has also been fully apprised 
as to the regulations in effect throughout and what is 
required for increased ratings under each.  The Board finds 
that all requirements of due process have met and that to 
proceed under the current circumstances in no way deprives 
the veteran of his rights, and to conclude the appeal in the 
manner herein defined without further delay is clearly in his 
best interests.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made effective August 30, 1996 to the Schedule 
for Rating  Disabilities for systemic diseases, as set forth 
in 38 C.F.R.§§ 4.88b.  

Therefore, VA must evaluate the appellant's claim for a 
higher rating from August 30, 1996, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to August 30, 1996, VA 
cannot apply the revised regulations.

Under the criteria in effect prior to August 30, 1996, 
systemic lupus erythematosus, was evaluated as follows:

Acute with constitutional manifestations  associated with 
serous or synovial membrane or visceral involvement or other 
symptom combinations, totally incapacitating, is ratable at 
100 percent disabling.  When less than totally 
incapacitating, but in symptomatic combinations productive of 
severe impairment of health, an 80 percnt rating is 
assignable.  A 60 percent rating is assignable when there are 
exacerbations of a week or more 2 to 3 times a year; or 
symptomatology productive of moderate impairment of  health, 
is ratable at 30 percent disabling; when there are 
exacerbations once or twice a year or symptomatic during the 
past 2 years is ratable at 10 percent disabling.

Note: Rate residuals such as joint, renal, pleural, etc., 
under the  appropriate system, not to be combined with rating 
under Code 6350.  Assign the higher evaluation.  38 C.F.R. § 
4.88b, Diagnostic Code 6350 (1996).

Under the criteria in effect as of August 30, 1996, systemic 
lupus erythematosus is evaluated as follows:

Acute, with frequent exacerbations, producing severe 
impairment of health is ratable as 100 percent disabling; 
with exacerbations lasting a week or more, 2 or 3 times per 
year, is ratable as 60 percent disabling; when there are 
exacerbations once or twice a year or  symptomatic during the 
past 2 years, is ratable as 10 percent disabling. 

Note: Evaluate this condition either by combining the 
evaluations for residuals  under the appropriate system, or 
by  evaluating DC 6350, whichever method  results in a higher 
evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6350 (2004).

Diagnostic Code 5002 provides that rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating; with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in  
relative equipoise, with the veteran prevailing in either  
event, or whether a preponderance of the evidence is against  
the claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service medical records show that SLE was diagnosed during 
service in 1995 following evaluation for complaints of joint 
pains.  Subsequent to service in August 1995, initial 
outpatient treatment records show that polyarthralgia 
affected the shoulders, wrists, and knees.  

The veteran filed his compensation claim for benefits in 
January 1996.

Outpatient treatment records from the United States Naval 
Hospital dated in March 1996 reveal that the veteran had 
complaints of left shoulder pain and swelling of both knees; 
he was then working mostly at a desk job.  Physical 
examination demonstrated full range of motion.  The knees had 
full range of motion without effusions or swelling.  The 
diagnosis was history of lupus with continued arthralgia, 
questionable nephritis with recurrent clubbing of 
questionable cause, with increased alanine transaminase (ALT 
or SGPT) and aspartate transaminase (AST or SGOT) and red 
blood cells (RBC) in urinalysis.  Laboratory testing results 
had improved in May 1996 but there was no change in finger 
clubbing.  The diagnosis was history of clinical lupus with 
improved arthralgias with medication and clubbing of 
questionable cause.  

In September 1996, the assessment was SLE with main 
manifestations of photosensitivity and arthritis, with no 
evidence of renal involvement.  The veteran had macrocytic 
anemia, and he was advised to see an eye specialist because 
of the medication he took.    

The veteran was afforded a VA examination in September 1996, 
during which he complained of constant pain of the shoulders, 
legs, hands and ankles.  The veteran indicated that he had 
worked as a manager since September 1995 and had lost 16 days 
over the past 12 months.  The veteran had a well-developed 
build and well-nourished state of nutrition.  His skin was 
unremarkable.  On physical examination, there was swelling of 
the proximal interphalangeal (PIP) joints of both hands.  
There was no swelling of the wrist or metacarpophalangeal 
(MCP) joints.  It was noted that swelling varied according to 
the disease activity.  Full range of motion was present.  
Neurological examination revealed no abnormalities.  The 
diagnoses were SLE and macrocytic anemia.  

Outpatient treatment records from the United States Naval 
Hospital dated in March 1997 show that the veteran presented 
for follow-up of his SLE.  He appeared in no acute distress 
and he was mildly truncally obese.  Physical examination 
revealed mild clubbing bilaterally with shortening of the 
distal phalanx with areas of necrosis at the tip to each 
hand.  There was bilateral swelling of the 1st, 2nd and 3rd 
MCP/PIP joints.  The elbows, shoulders, knees and ankles were 
without swelling.  The assessment was SLE with active 
arthritis, no other manifestations currently.  

In April 1997, the veteran was noted to be doing well, with 
minimal swelling of bilateral PIPs and resolved pain.  In May 
1997, full range of motion was demonstrated.  The diagnosis 
was SLE with frequent flares, mostly arthralgias with left 
knee arthritis.  He endeavored to remain active.  

Outpatient treatment records from the United States Naval 
Hospital dated in February 1998 show that the veteran had 
stopped his medications 6 months before; he still had 
intermittent swelling of the joints.  Physical examination 
showed that he had swelling of the wrists, PIPs, and MCPs, 
bilaterally.  The assessment was SLE active flare at this 
time.  

The veteran was treated for another flare-up in June 1998.  

On a VA clinic visit in October 1998, the veteran reported 
that he had right lower extremity swelling, pain and redness 
for a week.  He had seen a physician several weeks before and 
had a negative examination.  He thought he was having another 
SLE episode like he had had 2 years before, so he continued 
to take steroids.  Five days before, he started limping and 
finally, he went to the clinic as he was no longer able to do 
his work because of pain.  He had a recent history of a long 
plane ride with inactivity.  On examination, he had a 9 x 19 
cm area of erythema, with warmth and pitting edema with 2 cm. 
of hyperpigmentation in the area of the lateral calf with a 
papule in the center.  Diagnosis was right lower extremity 
cellulitis.  Dicloxacillin was prescribed.  He was to return 
immediately if symptoms increased or expanded.

About a week later, he again was seen with the notation that, 
in the interim, he had had some fevers.  Medications had been 
continued.  The cellulitis was not resolving as an outpatient 
so he was to be admitted.  On release from in-hospital care, 
the cellulitis was said to have resolved but there was 
persistent drainage from the abscess; he was instructed to 
finish the antibiotic course.  Dressing was applied and he 
was to be seen for checking of the wound area.

In December 1998, he was seen for longstanding SLE manifested 
by diffuse arthralgias.  It was noted that he had been 
resistant to steroids and they were to be tapered, but if the 
symptoms recurred, spray agents were to be considered.

When seen in April, May and June 1999, the veteran was noted 
to have SLE with arthritis, serositis, cutaneous 
manifestations to include acute cutaneous lupus and 
photosensitivity, leoipenia, fevers, positive ANA in high 
titer, and positive anti-SM antibody.  Borderline dilated 
left ventricle was noted without hypertrophy.  It had been 
thought that he might be experiencing endocarditis with the 
SLE.

Clinical visit reports are of record from May 2000 through 
September 2003.  In general, he was felt to have 
exacerbations 2-3 times a year until March 2001, after which 
he began to have episodes lasting a week or more, 
specifically in March, June and October 2001.

When seen in November 2001, he was noted to have stopped 
taking Indocin because of 3 episodes of bright rectal 
bleeding.  Since then he had had increased knee pain and had 
trouble getting up from a chair.  He had intermittent fevers 
and sweats at night and some right sided chest pain.  He had 
erythema on his hands and fingers.  

Other clinic visits showed recurrent episodes of skin 
lesions, some thought to be allergic reactions.  He had 
photosensitivity and ECG showed left axis deviation.  Pain 
was noted in many joints including shoulders, knees, fingers, 
etc., along with swelling, and he had recurrent eye 
complaints.

On visits in the Spring of 2002, he was noted to have had 
increased swelling of the extremities.  Intermittent chest 
pain and dyspnea was noted, and he had night sweats.  There 
was pain in his knees, swelling in his legs and increased 
swelling in his fingers. 

On a rheumatology clinic visit in September 2002, the 
examiner noted that the veteran had many joint and 
constitutional symptoms of his SLE which had been difficult 
to control.  He was taking numerous medications including 
Indocin, Prednisone, and Plaquenil, and needed to know 
options for steroid sparing as well as stopping the Plaquenil 
as his vision was beginning to deteriorate.

A statement is of record dated in October 2002, from the 
military physician who had been seeing the veteran for some 
time at the facility in Japan where he worked.  The veteran 
was noted to have had SLE since 1995 for which he had been 
receiving care at the Naval Hospital in Yokosuka.  The 
physician had cared for him for 2 years.  During that time, 
he had required use of multiple medications, daily, with 
which he had been able to continue working.  However, he did 
have frequent flare-ups that required steroids bursts which 
would involve 3-4 work days missed per month.  He was noted 
to have recently developed decreased visual acuity which was 
felt to be possibility due to some of the medications.  He 
had also had morning stiffness of the knees, shoulders and 
hands which he felt was tolerable with medications.  The 
physician noted that he had had 5-6 emergency admissions to 
the intensive care unit.

On a visit in June 2003, it was noted that he needed to be 
reevaluated by both rheumatology and eye examiners.  On the 
ophthalmology visit in September, his vision was noted to 
have decreased recently.  Multiple drusen were noted on the 
temporal edge of the macula in both eyes, encroaching on the 
fovea in the left. 

A statement is of record, dated in June 2003, from the 
physician who has cared for the veteran since December 2002.  
He reported that the veteran's SLE symptoms included 
panniculitis on the legs, multiple joint pain, pleurisy, 
fatigue and other symptoms.  He was going to try to get him 
off the steroids but felt he would have to remain on other 
medications indefinitely.

Clinical reports dated in October 2003 show ongoing visual 
problems.  Other clinical reports from October 2003 showed 
that since June 2003, the veteran had added Imuran to the 
Plaquenil and Prednisone.  He had daily chills and sweats at 
least 3-4 times a month, lasting several minutes.  He 
complained of red blotches and rashes on his legs which 
occurred when the joint pain was at the worst, about every 
other month and would last 2-3 weeks.  His worst symptoms 
included joint swelling and stiffness, particularly of the 
hands, knees and left hip.  He also experienced daily 
stiffness which was worse in the mornings.  A hot shower 
would help him to function during the usual joint pain, but 
on those occasions when he had the worse symptoms, hot water 
treatment did not help with the associated fatigue.  On about 
3 days a month, he missed work and during that time could not 
even help around the house but was able to perform the 
activities of daily living.  The swelling, stiffness and 
fatigue was severe during flare-ups.  He tried to work-out 
during bad and good times, but was limited during the former.  
He continued his work as an engineering technician at an Air 
Force facility and was sometimes able to work on ladders, 
etc., about 50% of the time.  At no time was he able to do 
his job at 100% capacity.

Examination showed drusen in the fundi of both eyes.  Range 
of motions were relatively normal except for pain on internal 
rotation of the left hip.  Daily involvement was mild to 
moderate, and every other month, his limitation was from 
moderate to severe.


Criteria

The veteran's service-connected autoimmune disorder with 
multiple joint problems and other symptoms may be rated under 
Diagnostic Code 6350, the code for systemic lupus 
erythematosus (disseminated).  Under Code 6350, the disorder 
may be evaluated either by combining the evaluations for 
"residuals under the appropriate system," or by the criteria 
found in Code 6350, whichever results in the higher 
evaluation.

Prior to August 30, 1996, under Diagnostic Code 6350, a 10 
percent rating is assigned for exacerbations once or twice a 
year or symptomatic during the past two years.  A 30 percent 
rating is warranted for exacerbations of a week or more 2 or 
3 times a year; or symptomatology productive of moderate 
impairment of health.  A 60 percent rating is warranted for 
chronic with frequent exacerbations and multiple joint and 
organ manifestations productive of moderately severe 
impairment of health.  Less than total incapacitation, but in 
symptom combinations productive of severe impairment of 
health warrants an 80 percent rating. Acute with 
constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptoms 
combinations, totally incapacitating warrants a 100 percent 
rating.  The criteria notes that a rating under Diagnostic 
Code 6350 is not to be combined with ratings under Diagnostic 
Code 7809.

Under the criteria in effect August 30, 1996, a 10 percent 
rating is warranted for exacerbations once or twice a year or 
symptomatic during the past 2 years.  A 60 percent rating is 
warranted for exacerbations lasting a week or more, 2 or 3 
times per year, acute, with frequent exacerbations, producing 
severe impairment of health warrants a 100 percent rating.  
Consistent with the old regulations, the criteria notes that 
a rating under this diagnostic code is not to be combined 
with ratings under Diagnostic Code 7809. 38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (2003).

Analysis

The veteran's case is a complicated one if only because the 
nature of SLE is complex and multiple systems are involved.  
It appears that rather than taking his symptoms, particularly 
the joint involvements, and rating them individually, as 
permitted under applicable cited guidelines, he is best and 
most advantageously rated under Code 6350 in general, both 
before and since March 2001. 

The RO has assigned the date of March 21, 2001 as the date 
for the change in rating.  This decision is based on 
outpatient clinical findings and appears to be both 
reasonable and a generous reflection of when his symptoms 
appeared to be getting worse.  They certainly were worse late 
in 2001, early 2002 and into 2003. Nonetheless,  the March 
date is a reasonable extrapolation of the earliest date when 
they began to incrementally increase, and with that, the 
Board will not disagree.

Systemic lupus erythematosus is defined as an inflammatory 
connective tissue disease with variable features, frequently 
including fever, weakness and fatigability, joint pains or 
arthritis resembling rheumatoid arthritis, diffuse 
erythematous skin lesions on the face, neck or upper 
extremities, with liquefaction degeneration of the 
pericarditis, glomerular lesions, anemia, hyperglobulinemia, 
and a positive LE cell test, with serum antibodies to nuclear 
protein and sometimes to double-stranded DNA and other 
substances.  At one time or another, the veteran has 
exhibited all of these symptoms to one degree or another.

In his case, his SLE diagnosis was in 1995, and initially, he 
started with primarily dermatological and joint problems, but 
this quickly expanded to other bodily systems, i.e., 
pleuritic findings, possible heart issues, and a variety of 
other problems.  He has been taking a cocktail of potent 
medications, some of which are required for his SLE but 
collaterally cause problems, all of which are taken into 
account in rating the SLE.

From the outset it must be stated that the veteran has made 
every effort to continue working, first at the Naval Base in 
Japan and more recently at an Air Force facility in Texas.  
However, regardless of his SLE symptoms, and the medications 
he requires, he is to be commended rather than penalized for 
making that extra effort.  In this case, the rating criteria 
do not totally hinge on the ability to work, and to that 
extent, the veteran is certainly benefited by the use of Code 
6350.

In substance, he is entitled to be judged on symptoms as they 
are objectively manifested and as to how they impact his 
ability to function.  He states that his functioning is never 
100% and for the most part, never much more than 50% at work.  
The Board finds this to be probably an understatement on his 
part and reflective in part of accomodations by him and the 
rest of the workforce and in the workplace.  

Although all clinical records are not available from Japan, 
and there may be some lapses of documentary evidence with 
regard to his more recent care in Texas, the evidence of 
record appears to give a practical basis for assessing his 
situation.  The clinical picture before and after March 2001 
appears to be adequately documented in the record based on 
the aggregate file.  

Prior to March 2001, the veteran demonstrated multiple joint 
symptoms and early eye changes.  He had overall severe 
impairment on a recurrent and regular basis, although not all 
of the time.  He can be responsibly thought to have severe 
overall impairment, but it was not, at that time, what might 
be considered totally incapacitating.

His post March 2001 symptoms have included panniculitis on 
the legs, multiple joint pain, pleurisy, fatigue and other 
symptoms.  He has increasing and ongoing visual problems, 
daily chills and sweats at least 3-4 times a month, red 
blotches and rashes on his legs which occurred when the joint 
pain was at the worst, multiple joint swelling and stiffness, 
particularly of the hands, shoulders, fingers, knees and 
hip(s) with severe fatigue during flare-ups.  Remarkably he 
has continued his work as an engineering technician at an Air 
Force facility although his ability to function is markedly 
diminished and he has periods when he is unable to function 
in much of anything.  However, since the 100 percent rating 
assigned by the Board does not require unemployment but 
rather severe documented systemic impairment, that rating is 
reasonably substantiated herein.


Additional Considerations

Review of the record reveals that the RO did not expressly  
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  This regulation provides  that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field  station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate  with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation  
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is  not 
precluded from raising this question, and in fact is  
obligated to liberally read all documents and oral testimony  
of record and identify all potential theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the  
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension  
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the  
record with these mandates in mind, the Board finds no basis  
for further action on this question.  VAOPGCPREC. 6-96  
(1996).  The veteran has not required hospitalization for  
treatment of his systemic lupus erythematosus, and there is  
no evidence that his systemic lupus erythematosus alone 
markedly interferes with his employment other than 
contemplated within schedular criteria. 


ORDER

Entitlement to an initial evaluation of 80 percent for 
systemic lupus erythematosus prior to March 21, 2001, is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.

Entitlement to a current evaluation of 100 percent for 
systemic lupus erythematosus is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


